Citation Nr: 1747804	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  12-00 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a disability manifested by joint pain.

2.  Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 10 percent for residuals of a broken left leg. 

4.  Entitlement to an initial rating in excess of 10 percent for dizziness.

5.  Entitlement to an effective date earlier than November 11, 2008, for the grant of service connection for residuals of a broken left leg.

6.  Entitlement to an effective date earlier than November 11, 2008 for dizziness.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from April 1969 to November 1970, to include service in Vietnam.  He is the recipient of a Purple Heart medal.  

These issues come before the Board of Veterans' Appeals (Board) on appeal from September 2009, June 2014, and November 2014 rating decisions of the Department of Veterans Affairs (VA) regional office (RO) in Salt Lake City, Utah.

Pursuant to the most recent April 2016 remand, the Veteran's outstanding VA treatment records were obtained, and the Veteran was afforded VA examinations.  As such, there has been substantial compliance with the remand instructions for the issues decided herein.

The Veteran was afforded a February 2012 Travel Board hearing.  The judge who conducted that hearing is no longer at the Board, and in February 2017 the Veteran was notified that he could request another hearing before a currently-active Member of the Board, but if no response was received within 30 days the Board would assume that he did not want to have another hearing.  The Veteran did not request another hearing within 30 days, and the Board will proceed accordingly.

The Board observes that the question of what initial rating was warranted for hypertension, and the effective date for the award of service connection for hypertension were decided by the April 2016 Board decision.  As such, although these issues are certified as being on appeal, the Board finds that they are not currently on appeal.

The Board also observes that although the issue of TDIU was remanded in April 2016 it was subsequently granted by an October 2016 rating decision for the entire time on appeal, and as such this was a full grant and the issue is no longer on appeal.

The issues of entitlement to service connection for sleep apnea; entitlement to an initial rating in excess of 10 percent, and an earlier effective date than November 11, 2008, for the residuals of a left broken leg; and entitlement to an initial rating in excess of 10 percent, and earlier effective date than November 11, 2008, for dizziness are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

The Veteran does not have a disability characterized by joint pain that is due to his active duty service, to include as due to exposure to herbicide agents.


CONCLUSIONS OF LAW

The criteria for service connection for a disability characterized by joint pain have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a). 

VA has determined that veterans who served in the Republic of Vietnam during the Vietnam Era, as here, are presumed to have been exposed to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  For the purposes of establishing service connection, VA regulations provide a list of diseases associated with exposure to certain herbicide agents.  See 38 C.F.R. §§ 3.307, 3.309.  If a veteran is presumed exposed to herbicide agents, and has a disease associated with exposure to herbicide agents as listed in VA regulations, that disease will be considered to have been incurred in service even though there is no evidence of such disease in service.  Id.  Even if a disease is not listed as one presumptively associated with exposure to herbicide agents, a veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Joint Pain

In November 2008 the Veteran expressed concern that increasing joint pains were a result of his exposure to herbicides, specifically Agent Orange.  

There are no specific reports or diagnosis of joint pains in the service treatment records.

At the February 2012 hearing the Veteran described experiencing chronic joint pain in the knees, elbows, and back, and treating it with Ibuprofen.  He reported that he had not been diagnosed as having arthritis, and that the symptoms had started approximately ten years earlier.

Pursuant to the April 2016 Board remand the Veteran was afforded a VA examination in September 2016.  The examiner concluded that the only joint disabilities that the Veteran had, a part from his already service-connected left wrist and ankle disabilities, were degenerative joint disease of the cervical and lumbosacral spine.  He opined that these were less likely than not related to service or had their onset in service, and hence were not related to herbicide exposure.  He reasoned that the Veteran had given a history of recent onset of neck and back complaints, and did not allege that they were related to in-service exposures or events.  The examiner indicated that there was no current joint disability for the knees or elbows.  

The Board affords great probative value to the September 2016 VA examiner's opinion regarding the claimed joint pain, because he provided a thorough review of the evidence and examination of the Veteran.  The examiner essentially concluded that there was either no disability that is not already service connected, or else no nexus to service for a disability characterized by joint pain.

The benefit of the doubt doctrine has been appropriately considered; however, the preponderance of the evidence is against the claim for a disability characterized by joint pain.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for a disability characterized by joint pain is denied.


REMAND

Sleep Apnea

In July 2014, when the Veteran was diagnosed with obstructive sleep apnea, he was also counseled regarding his diagnosis and treatment.  He was told that there are multiple medications that caused fatigue, and/or may delay REM sleep, affecting sleep hygiene, sleep patterns and ultimately his sleep apnea.  The Veteran has specifically asserted that the medication used to treat his service-connected PTSD caused him to be groggy, disoriented, and dizzy throughout the morning following use of the medication.  He identified the medications of Trazodone and Citalopram as the causes for these symptoms.

Nevertheless, at the September 2016 VA examination, the examiner concluded that medical evidence did not indicate that there was a relationship between PTSD and sleep apnea, to include being caused by or aggravated by, or aggravated by PTSD medications used to treat the PTSD or to improve sleep.  The examiner stated that the medical evidence in UpToDate, and other sources, did not indicate that PTSD is a causative factor for, or increased the risk of development of obstructive sleep apnea.  The Board finds, however, that the examiner's conclusory statement did not adequately address the impact of the Veteran's medications.  As such, the examiner's reasoning was incomplete and inadequate, such that another VA opinion should be obtained.

Residuals of a broken left leg

The Veteran was afforded a VA examination for his left ankle in September 2016, pursuant to the April 2016 Board remand.  The examiner's opinion is, however, inadequate.  The April 2016 Board opinion specifically explained that "a VA examiner should at least document the Veteran's reports regarding the degree to which such flare-ups of symptoms affect his functioning and limit his motion."  The Board recommended that the examiner could compare subjective reports to the evidence of record and the physical examination to provide an estimate of the degree of limitation of motion.

Nevertheless, the September 2016 VA examiner again concluded that in the absence of examination during a flare-up an assumption could not be reasonably and consistently defended as to the limitation of motion during a flare-up based on subjectively reported limitations.  In Sharp v. Shulkin, the Court held that, pursuant to VA regulations and the VA Clinician's Guide, when conducting evaluations for musculoskeletal disabilities, VA examiners are obligated to inquire whether there are periods of flare-ups and, if the answer is yes, to state their "severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, 'per [the] veteran,' to what extent, if any, they affect functional impairment."  Sharp, at 10-11.  The Court further explained that, in the event an examination is not conducted during a flare-up, the "critical question" in assessing the adequacy of the examination was "whether the examiner was sufficiently informed of and conveyed any additional or increased symptoms and limitations experienced during flares."  Id. at 16 (quoting Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011)).

Here, the VA examination reports of record reflect a positive indication of flare-ups.  Although the reports contain some information regarding the frequency and duration of such flare-ups, as well as certain types of functional impairment resulting therefrom, no estimation was provided regarding loss of range of motion during flares.  Rather, the examiner noted that such an opinion was not feasible because the Veteran was not experiencing a flare up at the time of the examinations.  In light of Sharp, a new examination is necessary.

The Board has also considered this claim in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations of musculoskeletal disabilities include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The most recent VA examination findings also do not meet the requirements of Correia; thus, remand is warranted.


Dizziness

According to the April 2016 Board decision, the Veteran was afforded an August 2016 VA examination for ear conditions, including vestibular conditions.  The examiner's focus was on the etiology of the condition; however, the Veteran's dizziness is service-connected, and the question of interest to the Board concerns the level of current disability as determined by his symptomatology.  Specifically, the Board requested that the examiner address, "whether the disability manifests in occasional dizziness or in dizziness with occasional staggering."  Unfortunately, this question remains unanswered, and the Board must remand for another VA examination.  See Stegall v. West, 11 Vet. App 268 (1998).

Effective Dates

Finally, as the claims for an earlier effective date for the grant of service connection for residuals of a broken left leg and for dizziness are inextricably intertwined with the initial instability rating issues, they must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination with a qualified physician to determine whether current sleep apnea is related to service-connected PTSD. 

Access to the virtual claims folder, including a copy of this remand, must be provided to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

To the extent possible, (likely, unlikely, at least as likely as not) the examiner should also opine whether the Veteran's sleep apnea disability was either (a) proximately caused by or (b) proximately aggravated by his service-connected PTSD.  If the examiner states the sleep apnea disability is aggravated by service-connected PTSD, although not directly caused by it, the examiner should indicate the degree of additional impairment caused by PTSD beyond the natural progress of the disease prior to the impairment, in terms conforming to the rating schedule.  In providing this information, the examiner should opine as to what impact, if any, the sleeping medication the Veteran takes to treat PTSD has on his sleep apnea disability. 

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.  If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

2.  Afford the Veteran a VA examination with a qualified physician to determine the current severity of the service-connected residuals of a broken left leg.  Access to the virtual claims folder, including a copy of this remand, must be provided to the examiner for review.  All indicated testing should be conducted.

Address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  THIS INFORMATION MUST BE DERIVED FROM JOINT TESTING FOR PAIN ON BOTH ACTIVE AND PASSIVE MOTION, IN WEIGHT-BEARING, AND NONWEIGHT-BEARING, IN COMPARISON WITH THE OTHER LEG/ANKLE.  The examination report must confirm that all such testing has been made and reflect those testing results.

The examiner should report whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted. 

The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups. 

ANY ADDITIONAL IMPAIRMENT ON USE OR IN CONNECTION WITH FLARE-UPS SHOULD BE DESCRIBED IN TERMS OF THE DEGREE OF ADDITIONAL RANGE OF MOTION LOSS.  THE EXAMINER SHOULD SPECIFICALLY DESCRIBE THE SEVERITY, FREQUENCY, AND DURATION OF FLARE-UPS; NAME THE PRECIPITATING AND ALLEVIATING FACTORS; AND ESTIMATE, PER THE VETERAN, TO WHAT EXTENT, IF ANY, SUCH FLARE-UPS AFFECT FUNCTIONAL IMPAIRMENT.  IF THE EXAMINER IS UNABLE TO CONDUCT THE REQUIRED TESTING OR CONCLUDES THAT THE REQUIRED TESTING IS NOT NECESSARY IN THIS CASE, HE OR SHE SHOULD CLEARLY EXPLAIN WHY THAT IS SO.

The examiner should report all neurologic impairment resulting from the service-connected leg/ankle disability.  If any neurologic impairment is found, the examiner should identify the nerve impaired, or seemingly impaired, and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe.  If there is neurologic impairment of the extremities that is not related to the service-connected disability, the examiner should so report.

3.  The Veteran should be afforded a VA examination with a qualified physician to determine the current severity of the service-connected dizziness disability.  Access to the virtual claims folder, including a copy of this remand, must be provided to the examiner for review.  All indicated testing should be conducted.

The examiner should describe in detail all manifestations of the service-connected disability resulting in dizziness as a result of his service-connected PTSD.  THE EXAMINER SHOULD STATE WHETHER THE DISABILITY MANIFESTS IN OCCASIONAL DIZZINESS OR IN DIZZINESS WITH OCCASIONAL STAGGERING.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


